Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 6/15/22.
2.    Claims 1-15 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.
3. Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 10 of U. S. Patent No. 10,996724. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 6 and 11 of the instant application is anticipated by claims 1, 5 and 10 of the patent where claims of the patent contain all the limitations of claims 1, 6 and 11 of the instant application. Therefore, Claims 1, 6 and 11 of the instant application is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6, 7, 9-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt et al. (“Greenwalt”), U.S. Patent Pub No. 2014/0258738, Nagapudi et al. (“Nagapudi”), U.S. Patent Publication No. 2011/0078299 and Ho et al. (“Ho”), U.S. Patent No. 6,560,714.
Regarding Claim 1, Greenwalt teaches a system for providing power to a server, the system comprising:
a switch with power sourcing equipment (PSE) [Para: 0028(a “switch or Hub”)]; and 
a server with a network interface controller (NIC) [Para: 0063(server includes public NIC)], wherein the NIC comprises a powered device [fig-2(power from PSE to powered device 108)];
the PSE to transfer power to the NIC of the server via a network cable [fig-2(power from PSE to powered device 108)].
Greenwalt further teaches POE link state dynamically changed without resetting or disconnecting the a link [Para: 0048]. 
Greenwalt does not disclose expressly the PSE to transfer power to the NIC of the server via a network cable to change configuration settings prior to the server booting from a stand-by mode; 
wherein the NIC comprises a NIC application specific integrated circuit (ASIC) and a regulator;
wherein the PD receives the transferred power from the switch via the network cable to connectors of the NIC, indicates a class device of components of the server, and provide voltage to the regulator, and 
	wherein the regulator distributes a lower voltage power to the NIC ASIC, a non-volatile memory associated with the NIC-ASIC, and a physical layer.
In the same field of endeavor, (e.g., reconfiguring a network device in power-off mode), Nagapudi teaches a powered NIC (NIC 123 housed in 116) of a network device (102) is receiving a configuration setting to change configuration settings [Para: 0010(“adapter in sleep mode can allow …  alter configuration data”)] prior to the network device booting from a Stand-by mode [Para:  0025(when “shut down power supply to core logic … while maintaining power to auxiliary portion” i.e., a standby mode where server reconfigure configuration data without rebooting or prior to next boot)].
Accordingly, one of ordinary skill in the art at the time of the invention was applied would have modified Greenwalt’s teachings of a system for providing power to a server having a switch with power sourcing equipment (PSE) and a network interface controller (NIC) with Nagapudi’s teachings of powered NIC of a network device is to receive a configuration setting to change configuration settings prior to the network device booting from a power-off mode for the purpose of avoiding disruption of upgrading of normal operation due to reconfiguring a network device and physical presence of management individual at the network device for upgrading configuration [Nagapudi, Para: 0009]. 
In the same field of endeavor, (e.g., power management for a peripheral component interconnect including a NIC device), Ho teaches wherein the NIC (118) comprises a PD (300), a NIC application specific integrated circuit (ASIC) [ASIC 320] and a regulator (“ASIC 320 includes a voltage regulator”);
wherein the PD receives the transferred power from a network cable (cable 205) to connectors of the NIC (“5V is provided to NIC 118 … cable 205”), indicates a class device of components (“power sources of different voltages” corresponds to class of power of components to associated devices), and provide voltage to the regulator [col-6 line: 56 to col-7 line: 23; Fig-3(as power is provided to 320 which includes voltage regulator)], and 
	wherein the regulator distributes a lower voltage power to the NIC ASIC, a non-volatile memory (ROM 324) associated with the NIC-ASIC, and a physical layer (EEPROM 322) [col-7 lines: line: 58 to line: 64(“ASIC 320 includes a voltage regulator to convert voltage from +5V to 3.3V … can be used to power EEPROM 322”) and Fig-3].
Accordingly, one of ordinary skill in the art at the time of the invention was applied would have modified Greenwalt’s teachings of a system for providing power to a server having a switch with power sourcing equipment (PSE) and a network interface controller (NIC) with Ho’s teachings of a NIC comprises a NIC application specific integrated circuit (ASIC) and a regulator to provide voltage to the regulator so that the regulator can distributes a lower voltage power to the NIC ASIC, a non-volatile memory (ROM 324) associated with the NIC-ASIC, and a physical layer for the purpose of allowing peripheral device to select a power4 depending on mode in which a computer and peripheral device currently operating on [Ho, col-2 lines: 35-46] in order to dynamically saving power. 
Regarding Claim 2, Greenwalt teaches wherein the switch comprises Ethernet downlink ports to connect the network cable to a connector of the NIC and a switch [Greenwalt, Fig-4]. 
Ho teaches NIC comprises an application-specific integrated circuit (ASIC) [Fig-(ASIC 320)].  
Regarding Claims 3 and 7, Greenwalt teaches wherein power over Ethernet (PoE) at the switch is managed to avoid over commitment and to distribute the PoE evenly between a topology of the switch [Para: 0052 (when “PSE returns a maximum power allowed value”) and 0053].
Regarding Claim 4, Greenwalt teaches wherein a powered device (PD) supports a NIC for discovery and the change of the configuration settings [Greenwalt, Para: 0072, 0075 and 0076, (NIC communicate via different network layers application specific circuit for it’s power state with PSE in order to change power setting value for server)].
Ho teaches NIC comprises an application-specific integrated circuit (ASIC) [Fig-(ASIC 320)]. 
Regarding Claim 6, Claim 6 is rejected on grounds corresponding to the reasons given above for claim 1 and Greenwalt furthermore discloses a method for providing power to a server, the method comprising: determining a server is in stand-by mode with auxiliary power distributed to a baseboard management controller (BMC) [Fig-6(314)] and peripheral component interconnect express (PCIe) slots [Para: 0006, 0063, 0065].
Regarding Claim 9, Nagapudi teaches executing an_ initial configuration to allow a switch port to connect to the BMC (BMC 115) via a network controller sideband interface (NC-SI) (sideband interface 121) [Para: 0028 and Fig-4].
Regarding Claim 10, Nagapudi teaches wherein the initial configuration sets up the NC-SI pass-through communication when a NIC (123) of the server is in POE powered mode [Fig-4(see the communication arrow from interface 123 to sideband 121)].
Ho teaches NIC comprises an application-specific integrated circuit (ASIC) [Fig-(ASIC 320)].
Regarding Claim 11, It does not teach or further define over the limitations recited in the rejected claims above. Therefore, see the discussions (for rejection to claims 1, 2 and 9) herein above.
Regarding Claim 13. Greenwalt teaches wherein the PoE is received via network cables connected between connectors of the NIC and Ethernet downlink ports of the switch [Greenwalt, Fig-4].
Regarding Claim 14, Greenwalt teaches wherein the NIC ASIC is connected to a baseboard management controller (BMC) [Fig-6(314)] of a server [Greenwalt, Para: 0006, 0063, 0065].
Regarding Claim 15, Greenwalt teaches wherein a number of power sourcing equipment (PSE) of the switch provide the PoE to the PD [Greenwalt, Fig-4].
5.	Claims 5, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt, Nagapudi, Ho as applied above (hereinafter, “GNH”) and Schindler et al. (“Schindler”), U.S. Patent Pub. No. 2010/0052421 
Regarding Claims 5, 8 and 12, GNH teaches all the limitation of claims 5, 8 and 12 as described rejecting claims 1, 6 and 11 above.  GNH does not disclose expressly wherein the PD of the NIC indicates, via a current feedback, a class device of components of the server.
In the same field of endeavor, (e.g., network centric scheduled power provisioning among PoE devices), Schindler teaches wherein the PD of the NIC indicates, via a current feedback, a class device of components of the server [Para: 0003].
Accordingly, one of ordinary skill in the art at the time of the invention was applied would have modified GNH’s teachings of a system for providing power to a server having a switch with power sourcing equipment (PSE) and a network interface controller (NIC) with Schindler’s teachings of wherein the PD of the NIC indicates, via a current feedback, a class device of components of the server for the purpose of providing appropriate power by the PSE in order to avoid over/under power condition for a powered device so that the powered device can function properly.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 6 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187